24 F.3d 250NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Kenner Fitzgerald JACKSON, Defendant-Appellant.
No. 92-50676.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 25, 1994.*Decided April 28, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Kenner Fitzgerald Jackson was convicted on four counts of unarmed bank robbery in violation of 18 U.S.C. Sec. 2113(a).  He appeals his conviction on only count one and count four contending that the evidence was insufficient for the jury to find that he used force or intimidation to commit those two robberies.  We affirm the convictions.


3
There is sufficient evidence to support a conviction if, " 'reviewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.' "   United States v. Bishop, 959 F.2d 820, 829 (9th Cir.1992) (quoting  Jackson v. Virginia, 443 U.S. 307, 319 (1979)).


4
Under 18 U.S.C. Sec. 2113(a), the government must show that "the taking of money was by intimidation."   United States v. Nash, 946 F.2d 679, 681 (9th Cir.1991).  "[T]he threat implicit in a written or verbal demand for money is sufficient evidence to support the jury's finding of intimidation."   Id.


5
In this case, viewing the evidence in the light most favorable to the government, a reasonable jury could find that Jackson used intimidation to commit the bank robberies.


6
AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3